DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 12/18/20.
Claims 1-12 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 12/31/20 and 12/18/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1 and 11-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending application 17/126,522. The difference of limitation “a first absorbance difference being smaller than a second absorbance difference” with “a first absorbance difference being 

Co-pending Application 17/126,522
Instant Application 17/126,123
1. An endoscope apparatus comprising: an illumination device emitting first illumination light, second illumination light, and third illumination light; 

an imaging device capturing an image using return light, from a subject, based on light emitted from the illumination device; 

and a processor including hardware, the processor being configured to generate a display image on the basis of a first image captured with the first illumination light emitted, a second image captured with the second illumination light emitted, and a third image captured with the third illumination light emitted, 



the first absorbance difference being a difference between an absorbance of B-carotene at a peak wavelength of the first illumination light and an absorbance of B-carotene at a peak wavelength of the second illumination light, 

the second absorbance difference being a difference between an absorbance of metmyoglobin at the peak wavelength of the first illumination light and an absorbance of metmyoglobin at the peak wavelength of the second illumination light, 

a peak wavelength of the third illumination light differing from the peak wavelength of the first illumination light 

the processor generating, based on the first image, the second image, and the third image, the display image that displays a thermally denatured muscle layer of the subject, a fat layer of the subject, and a muscle layer of the subject that is not thermally denatured, in a manner allowing for identification of the layers from each other.


an imaging device capturing an image using return light, from a subject, based on light emitted from the illumination device; 

and a processor including hardware, the processor being configured to generate a display image on the 10basis of a first image captured with the first illumination light emitted, a second image captured with the second illumination light emitted, and a third image captured with the third illumination light emitted, 




the first absorbance difference being a difference between an 15absorbance of B-carotene at a peak wavelength of the first illumination light and an absorbance of B-carotene at a peak wavelength of the second illumination light, 

the second absorbance difference being a difference between an absorbance of metmyoglobin at the peak wavelength of the first illumination light and an absorbance of metmyoglobin at the peak 20wavelength of the second illumination light, 

a peak wavelength of the third illumination light differing from the peak wavelength of the first illumination light 

the processor generating, based on the first image, the second image, 25and the third image, the display image that displays a thermally denatured muscle layer of the subject, a fat layer of the subject, and a muscle layer of 4818P00446_OL18G006US the subject that is not thermally denatured, in a manner allowing for identification of the layers from each other.



	9.  	Limitations of claim 2-6 of instant application are obvious over co-pending application 17/126,522 claims 2-6 in view of prior art Morishita (U.S. Pub. No. 20180000334 which is English translation of WO2016151672A1 [PCT/JP2015/058459] published in 2016-09-29), in view of Hendon (U.S. Pub. No. 20180303544 A1), further in view of Lim (U.S. Pub. No. 20170202619 A1), Endo (U.S. Pub. No. 20200375439 A1)
 and Werahera (U.S. Pub. No. 20150150459 A1). Please see “Rejections - 35 USC § 103” and the reason for obviousness of the remaining claims from the section of 103 rejections given below. Same motivation described in page 11, 13, 17 and 20 is applicable for combining co-pending application and above stated prior arts.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (U.S. Pub. No. 20180000334 which is English translation of WO2016151672A1 [PCT/JP2015/058459] published in 2016-09-29), in view of Hendon (U.S. Pub. No. 20180303544 A1), further in view of Lim (U.S. Pub. No. 20170202619 A1).

Regarding to claim 1 and 11-12:

1. Morishita teach an endoscope apparatus comprising: (Morishita [0035] FIG. 1, the biological observation apparatus 1 according to this embodiment is an endoscope apparatus) an illumination device emitting first illumination light, (Morishita [0069] a blood emphasized image is a special-light image that is constituted of the image signals second illumination light, (Morishita [0071] a fat emphasized image is a special-light image that is constituted of the image signals of the R1, R2, G1, G2, and B2 wavelength bands acquired by the image-acquisition device 12. FIG. 6B is a diagram showing the absorption characteristics of β-carotene contained in the biological tissue X. As shown in FIG. 6B, the absorption by β-carotene, a large quantity of which is contained in fat, is notably high in the B2 wavelength band. Therefore, it is possible to generate an image in which β-carotene is emphasized by selecting only the image signals of the B2 wavelength band from the B wavelength band constituting the color image) and third illumination light; (Morishita [0072] an exogenous-dye emphasized image is a special-light image in which an exogenous dye, such as methylene blue, Lugol's dye, or the like, that is used in endoscope examination to stain the living organism is emphasized instead of pigments existing in the living organism. For example, a methylene-blue emphasized image is an image that is constituted of the image signals of the R2, G1, G2, B1, and B2 wavelength bands acquired by the image-acquisition device 12. FIG. 6C is a diagram showing the absorption characteristics of methylene blue. As shown in FIG. 6C, the absorption by methylene blue is notably high in the R2 wavelength band)
an imaging device capturing an image using return light, from a subject, based on light emitted from the illumination device; and (Morishita [0036] the inserted portion 2 is provided with an illumination optical system 7 that irradiates an imaging subject with light input from the light-source portion 3 and an imaging optical system (image acquisition portion) 8 that captures reflected light coming from the imaging subject)
a processor including hardware, (Morishita [0035] FIG. 1, the biological observation apparatus 1 according to this embodiment is an endoscope apparatus provided with: an inserted portion 2 that is inserted into a living organism; a light-source portion 3 that is connected to the inserted portion 2; a processor portion 4 that is connected to the inserted portion 2; and a monitor (display portion) 5 that displays an image generated by the processor portion 4)
the processor being configured to generate a display image (Morishita [0035] FIG. 1, the biological observation apparatus 1 according to this embodiment is an endoscope apparatus provided with: an inserted portion 2 that is inserted into a living organism; a light-source portion 3 that is connected to the inserted portion 2; a processor portion 4 that is connected to the inserted portion 2; and a monitor (display portion) 5 that displays an image generated by the processor portion 4) on the basis of a first image captured with the first illumination light emitted, a second image captured with the second illumination light emitted, and a third image captured with the third illumination light emitted, (Morishita [0069-0072])
the first absorbance difference being a difference between an absorbance of B-carotene at a peak wavelength of the first illumination light and an absorbance of B-carotene at a peak wavelength of the second illumination light, (Morishita [0022] FIG. 6B is a diagram showing absorption characteristics of β-carotene contained in the biological tissue)

Morishita do not explicitly teach a first absorbance difference being larger than a second absorbance difference, the second absorbance difference being a difference between an absorbance of metmyoglobin at the peak wavelength of the first illumination light and an absorbance of metmyoglobin at the peak wavelength of the second illumination light, a peak wavelength of the third illumination light differing from the peak wavelength of the first illumination light and the peak wavelength of the second illumination light, the processor generating, based on the first image, the second image, and the third image, the display image that displays a thermally denatured muscle layer of the subject, a fat layer of the subject, and a muscle layer of the subject that is not thermally denatured, in a manner allowing for identification of the layers from each other. 

However Hendon teach a first absorbance difference being larger than a second absorbance difference, (Hendon Fig. 3 shows absorbance from lights with different wavelengths from different tissue objects ex. met-myoglobin and oxy-myoglobin, because [0044] absorption contributions to the measured signal was modeled as a weighted sum of MbO, Mb, and Mmb [met-myoglobin] extinction spectra. Fig. 3 shows some are smaller than other) 
the second absorbance difference being a difference between an absorbance of metmyoglobin at the peak wavelength of the first illumination light and an absorbance of metmyoglobin at the peak wavelength of the second illumination light, (Hendon Fig. 3 shows absorbance from lights with different wavelengths from different tissue objects ex. met-myoglobin and oxy-myoglobin, because [0044] absorption contributions to the measured signal was modeled as a weighted sum of MbO, Mb, and Mmb [met-myoglobin] extinction spectra. Fig. 3 shows some are smaller than other)
a peak wavelength of the third illumination light differing from the peak wavelength of the first illumination light and the peak wavelength of the second illumination light, (Hendon Fig. 3 shows absorbance from lights with different wavelengths from different tissue objects ex. met-myoglobin and oxy-myoglobin, because [0044] absorption contributions to the measured signal was modeled as a weighted sum of MbO, Mb, and Mmb [met-myoglobin] extinction spectra. Fig. 3 shows some are smaller than other)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Morishita, further incorporating Hendon in video/camera technology. One would be motivated to do so, to incorporate a first absorbance difference being smaller than a second absorbance difference. This functionality will improve user experience.

the processor generating, based on the first image, the second image, and the third image, the display image that displays a thermally denatured muscle layer of the subject, a fat layer of the subject, and a muscle layer of the subject that is not thermally denatured, in a manner allowing for identification of the layers from each other.

However Lim teach the processor generating, based on the first image, the second image, and the third image, the display image that displays a thermally denatured muscle layer of the subject, a fat layer of the subject, and a muscle layer of the subject that is not thermally denatured, in a manner allowing for identification of the layers from each other. (Lim [0026] the processing element may do so by comparing the generated optical spectra of the optical radiation collected by the optical receiving element to a reference optical spectra for fat, nerve, muscle, or collagen. The processing element can be configured to determine that adjacent tissue is at least one of the following tissue types: fat, nerve, muscle, or collagen based on the comparison between the generated optical spectra and the reference optical spectra. The processing element can use Near Infrared, NIR, Raman, Fluorescence spectroscopy, birefringence, and OCT to collect depth data, which is the depth of the muscle tissue at a particular point. [0027] the processing element is configured to compare the generated optical spectra of the optical radiation collected by the optical receiving element to a reference optical spectra for tissue fluid. In some embodiments the processing element is configured to automatically calculate the rate of thermal denaturation of the tissue adjacent to the first radially expanding spline. In some 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Morishita, further incorporating Hendon and Lim in video/camera technology. One would be motivated to do so, to incorporate the display image that displays a thermally denatured muscle layer of the subject, a fat layer of the subject, and a muscle layer of the subject that is not thermally denatured, in a manner allowing for identification of the layers from each other. This functionality will improve user experience.

Regarding to claim 2:

2. Morishita teach the endoscope apparatus as defined in claim 1, Morishita do not explicitly teach 5the first absorbance difference being larger than a third absorbance difference, the third absorbance difference being a difference between an absorbance of myoglobin at the peak wavelength of the first illumination light and an absorbance of myoglobin at the peak wavelength of the second illumination light.

However Hendon teach the first absorbance difference being larger than a third absorbance difference, the third absorbance difference being a difference between an absorbance of myoglobin at the peak wavelength of the first illumination light and an absorbance of myoglobin at the peak wavelength of the second illumination light. (Hendon Fig. 3 shows absorbance from lights with different wavelengths from different tissue objects ex. met-myoglobin and oxy-myoglobin, because [0044] absorption contributions to the measured signal was modeled as a weighted sum of MbO, Mb, and Mmb [met-myoglobin] extinction spectra. Fig. 3 shows different peaks)

Regarding to claim 3:

3. Morishita teach the endoscope apparatus as defined in claim 1, the first illumination light being narrowband light with a peak wavelength within a range of 480 nm + 10 nm, (Morishita FIG. 6B shows 490 peak) 

Morishita do not explicitly teach the second illumination light being narrowband light with a peak wavelength within a range of 520 nm + 10 nm.

However Hendon teach the second illumination light being narrowband light with a peak wavelength within a range of 520 nm + 10 nm. (Hendon Fig. 3 shows 310 peak 530 nm)

Regarding to claim 4:

4. Morishita teach the endoscope apparatus as defined in claim 3, the third illumination light being light with a peak wavelength within a green wavelength band or light with a peak wavelength within a red wavelength band. (Morishita FIG. 6C peak between 600-650 which is red band. [0039] As shown in FIG. 3B, the first spectral filter F1 has B1 (410 to 440 nm), G (500 to 570 nm), and R (580 to 650 nm) transmission wavelength bands. In the figure, the broken line indicates the sensitivity of the color CCD 12, and the dashed lines individually indicate the central wavelengths of the R, G, and B wavelength bands. Illumination light is tunable using filter)

Regarding to claim 6:

6. Morishita teach the endoscope apparatus as defined in claim 4, the light with a peak wavelength within the red wavelength band being light that corresponds to a wavelength band of 600-650 nm. (Morishita FIG. 6C peak between 600-650 which is red band. [0039] As shown in FIG. 3B, the first spectral filter F1 has B1 (410 to 440 nm), G (500 to 570 nm), and R (580 to 650 nm) transmission wavelength bands. In the figure, the broken line indicates the sensitivity of the color CCD 12, and the dashed lines individually indicate the central wavelengths of the R, G, and B wavelength bands. Illumination light is tunable using filter)

Morishita do not explicitly teach the light with a peak wavelength within the green wavelength band being light that corresponds to a wavelength band of 525-575 nm or light that corresponds to a wavelength band of 540 to 590 nm.

However Hendon teach the light with a peak wavelength within the green wavelength band being light that corresponds to a wavelength band of 525-575 nm or light that corresponds to a wavelength band of 540 to 590 nm. (Hendon Fig. 3 shows 310 peak 530 nm) 

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (U.S. Pub. No. 20180000334 which is English translation of WO2016151672A1 [PCT/JP2015/058459] published in 2016-09-29), in view of Hendon (U.S. Pub. No. 20180303544 A1), further in view of Lim (U.S. Pub. No. 20170202619 A1) and Endo (U.S. Pub. No. 20200375439 A1).

Regarding to claim 7:

7. Morishita teach the endoscope apparatus as defined in claim 1, Morishita do not explicitly teach the processor calculating a highlighting amount based on correlation between the first image and the second image, the processor performing a highlighting process on the display image based on the highlighting amount.

However Endo teach the processor calculating a highlighting amount based on correlation between the first image and the second image, the processor performing a highlighting process on the display image based on the highlighting amount. (Endo [0048] an image of oxygen saturation level measurement representing the results of measurement of biological functions is displayed on the monitor 18 on the basis of a first image and a second image in different wavelength ranges … This image is an image (hereinafter referred to as an oxygen saturation image) obtained by measuring the oxygen saturation level of an observation target and representing the measured oxygen saturation level by an image using pseudo colors, etc. by using correlations among the first image, the second image, and oxygen saturation levels. In the multi-observation mode, switching between the normal mode and the oxygen saturation mode is automatically performed. That is, in the multi-observation mode, a normal image in the normal mode and an oxygen saturation image in the oxygen saturation mode are displayed without manually switching between the observation modes. Note that in the multi-observation mode, a blood vessel highlight mode in which a blood vessel highlight image is displayed on the monitor 18 may be performed instead of the oxygen saturation mode)

The motivation for combining Morishita, Hendon and Lim as set forth in claim 1 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Morishita, further incorporating Hendon, Lim and Endo in video/camera technology. One would be motivated to do so, to incorporate the processor calculating a highlighting amount based on correlation between the first image and the second image, the processor performing a highlighting process on the display image based on the highlighting amount. This functionality will improve user experience.

Regarding to claim 8:

8. Morishita teach the endoscope apparatus as defined in claim 7, Morishita do not explicitly teach the processor calculating the highlighting amount based on a ratio or a difference between a signal value of the first image and a signal value of the second image.

However Endo teach the processor calculating the highlighting amount based on a ratio or a difference between a signal value of the first image and a signal value of the second image. (Endo [0048] it is preferable to generate a blood vessel highlight image by performing blood vessel highlight computation between a plurality of images obtained by using multi-frame illumination that is used in the blood vessel highlight mode. Here, mainly, computation between images of a plurality of frames, such as oxygen saturation level computation for measuring an oxygen saturation level and blood vessel highlight computation, is called computational processing. An image generated by performing the computational processing is called a computational image. [0072] Note that the position and shape of each isopleth in the first feature space can be obtained in advance by a physical simulation of light scattering. Further, the correlation storage unit 72 stores the correlations between the signal ratios B1/G2 and R2/G2 and the oxygen saturation levels)

Regarding to claim 9:

9. Morishita teach the endoscope apparatus as defined in claim 7, Morishita do not explicitly teach the processor performing a color conversion process on the display image based on the highlighting amount.

However Endo teach the processor performing a color conversion process on the display image (Endo [0057] color conversion from complementary colors to primary colors is performed to convert the image signals for four colors of C, M, Y, and G to image signals for three colors of R, G, and B, so that image signals for respective colors of R, G, and B can be obtained as in the case of using the image sensor 36) based on the highlighting amount. (Endo [0048] it is preferable to generate a blood vessel highlight image by performing blood vessel highlight computation between a plurality of images obtained by using multi-frame illumination that is used in the blood vessel highlight mode. Here, mainly, computation between images of a plurality of frames, such as oxygen saturation level computation for measuring an oxygen saturation level and blood vessel highlight computation, is called computational processing. An image generated by performing the computational processing is called a computational image)

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (U.S. Pub. No. 20180000334 which is English translation of WO2016151672A1 [PCT/JP2015/058459] published in 2016-09-29), in view of Hendon (U.S. Pub. No. 20180303544 A1), further in view of Lim (U.S. Pub. No. 20170202619 A1) and Werahera (U.S. Pub. No. 20150150459 A1).

Regarding to claim 10:

10. Morishita teach the endoscope apparatus as defined in claim 1, Morishita do not explicitly teach the subject being a bladder wall.

However Werahera teach the subject being a bladder wall. (Werahera [0051] FIG. 4 illustrates brachytherapy in which radioactive pellets 45 have been located within the prostate 42 about a tumor 46 relative to a bladder 47 and relative to a seminal vesicle 48. [0052] FIG. 5A illustrates a photograph of a three-dimensional (3D) optically mapped image of the prostate following optical measurements identifying locations of prostate cancer lesions according to one embodiment. FIG. 5B corresponds to FIG. 5A and illustrates in a simplified line drawing of a perspective view of the three-dimensional (3D) optically mapped image of the prostate shown in FIG. 5A; FIG. 5B is provided to illustrate some of the details of FIG. 5A)

The motivation for combining Morishita, Hendon and Lim as set forth in claim 1 is equally applicable to claim 10. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Morishita, further incorporating Hendon, Lim and Werahera in video/camera technology. One would be motivated to do so, to incorporate the subject being a bladder wall. This functionality will improve user experience.

Allowable subject matter

Regarding to claim 5:

Claims 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482